DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-10 are pending and are examined below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Subramanian US20160056439A1 (cited in IDS filed 09 December 2021)

Regarding claim 1, Subramanian teaches a battery module (Subramanian, [0001]-[0026], [0034]-[0064], Figs. 1-7), comprising: 
two or more battery units (Subramanian, [0003], [0041], [0044], Figs. 1-2, battery pack 24, battery assembly 54),
wherein each battery unit comprises a battery core comprising two end portions opposed in a length direction thereof and the two or more battery units are arranged side by side in a thickness direction of the battery core (Subramanian, [0044], Fig. 2, battery cells 56),
in two adjacent battery units (Subramanian, plurality of battery cells 56),
a first gap is formed between two battery cores that are adjacent to each other and the first gap extends from one of the two end portions along the length direction (Subramanian, Fig. 2, see below),

    PNG
    media_image1.png
    648
    396
    media_image1.png
    Greyscale
and in a direction from the two end portions to a center of the battery core, a size of the first gap in the thickness direction constantly decreases (Subramanian, [0044]-[0061], Fig. 2);

the examiner notes Subramanian discloses the claimed feature of the space or gap between adjacent batteries in Figs. 2 and 7 and [0044]-[0061] the description of the separator/cushion pad/spacer that is provided between two adjacent battery units additionally gives the details that satisfy the above limitations of the claim concerning the first gap formed between two adjacent battery cores,
and a cushion pad (Subramanian, [0044]-[0061], Figs. 2 and 4-7, separators 58, 158, 258, 358),
wherein the cushion pad is provided between the two adjacent battery units (Subramanian, [0047]),
and the cushion pad is disposed in the first gap and is in contact with the end portion(s) of the battery core (Subramanian, [0058], [0061], Figs. 2 and 7, separator 58 and 358, flange 374),
wherein the cushion pad has a structure with non-equal thickness in the direction from the two end portions to the center of the battery core (Subramanian, [0051]-[0055], Figs. 2 and 4-7, separators 58, 158, 258, 358),
and the cushion pad is filled into the gap and matches the gap (Subramanian, [0053]).

Regarding claim 2, Subramanian also discloses wherein the first gap penetrates through in the length direction (Subramanian, [0005], [0021], [0054]-[0056], Fig. 4, separator 58, axis A, axis M),
the cushion pad comprises a first cushion portion and a second cushion portion in the length direction (Subramanian, [0056], Fig. 4, first contoured surface 66 and second contoured surface 70), the examiner notes that while Fig. 4 indicates elements 66 and 70 on the upper portion of the figure, the lower portion contains the equivalent structures,
and in the thickness direction, one of the two end portions of the battery core is arranged mutually with the first cushion portion and the other of the two end portions is arranged mutually with the second cushion portion (Subramanian, [0058], [0061], Figs. 2, 4 and 7, separator 58 and 358, flange 374, first contoured surface 66 and second contoured surface 70).

Regarding claim 3, Subramanian teaches all of the limitations of claim 2 as set forth above and additionally teaches wherein the cushion pad further comprises an intermediate portion which is disposed between the first cushion portion and the second cushion portion (Subramanian, [0056], Fig. 4, first contoured surface 66 and second contoured surface 70, canter 90)
and in contact with the battery core (Subramanian, Figs. 2 and 4, battery cells 56, separator 58, center 90).

Regarding claim 4, Subramanian discloses all of the limitations of claim 3 as set forth above and further discloses wherein respective surfaces of the first cushion portion (Subramanian, [0056], Fig. 4, first contoured surface 66 and second contoured surface 70),
the second cushion portion (Subramanian, [0056], Fig. 4, first contoured surface 66 and second contoured surface 70),
and the intermediate portion facing the battery core (Subramanian, [0056], Fig. 4, center 90)
are connected to each other and are in smooth transition (Subramanian, [0056], Fig. 4),
and/or a surface of the battery core where the first gap is formed is arched (Subramanian, [0056], Fig. 4, separator 58),
and respective surfaces of the first cushion portion, the second cushion portion, and the intermediate portion facing the battery core are in contact with the surface of the battery core (Subramanian, [0056], Figs. 2 and 4, battery cells 56, separator 58, first contoured surface 66 and second contoured surface 70, center 90).

Regarding claim 5, Subramanian teaches all of the limitations of claim 3 as set forth above and also teaches wherein the first cushion portion, the second cushion portion, and the intermediate portion are of an integral structure (Subramanian, [0047], [0056], Figs. 2 and 4, battery cells 56, separator 58, first contoured surface 66 and second contoured surface 70, center 90).

Regarding claim 6, Subramanian discloses all of the limitations of claim 2 as set forth above and additionally discloses wherein an end face of the first cushion portion is aligned with an end face of the battery core in the length direction and/or, an end face of the second cushion portion is aligned with the end face of the battery core in the length direction (Subramanian, Figs. 2 and 4-7, separators 58, 158, 258, 358, battery cells 56, 156, 356). The examiner notes that Figs. 2 and 7 show the first cushion portion is aligned with an end face of the battery core in the length direction, satisfying the nonoptional limitation of the claim. Figs. 4 and 6 show the separator without the flange portion (see Figs. 2, 5 and 7) satisfying the nonoptional and optional limitations of the claim.

Regarding claim 7, Subramanian teaches all of the limitations of claim 2 as set forth above and further teaches wherein in a width direction of the battery core, the cushion pad has same size as the battery core (Subramanian, [0050]-[0051], Figs. 2, 5 and 7). The examiner notes the use of optional language in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Subramanian US20160056439A1 (cited in IDS filed 09 December 2021) in view of Lee US2022037714A1 (cited in the previous office action).

Regarding claim 8, Subramanian also discloses wherein the battery core comprises a package (Subramanian, [0050]-[0053], Fig. 2 exterior surface 55) but does not teach wherein the battery core comprises an electrode assembly and a package, the electrode assembly is disposed in the package, and the electrode assembly comprises a first electrode plate and a second electrode plate that have opposite polarities, a thickness of each of the first electrode plate and the second electrode plate constantly increases in the direction from the two end portions to the center of the battery core.
Lee discloses a battery module (Lee, [0001], [0003]-[0024], [0032]-[0064], Figs. 1-6), comprising: two or more battery units, wherein each battery unit comprises a battery core comprising two end portions opposed in a length direction thereof (Lee, [0034]-[0042]), and the two or more battery units are arranged side by side in a thickness direction of the battery core (Lee, [0062]-[0063]), in two adjacent battery units, a first gap is formed between two battery cores that are adjacent to each other, and the first gap extends from one of the two end portions along the length direction (Lee, Figs. 3-6, battery cells 110), and a cushion pad, wherein the cushion pad is provided between the two adjacent battery units, and the cushion pad is disposed in the first gap and is in contact with the end portion(s) of the battery core and the cushion pad is filled into the gap and matches the gap (Lee, [0034], [0044], Figs. 3-6, pad composite 120).
Lee also teaches wherein the battery core comprises an electrode assembly and a package, the electrode assembly is disposed in the package (Lee, [0040]-[0044], Fig. 2, cell case 111), and the electrode assembly comprises a first electrode plate and a second electrode plate that have opposite polarities, a thickness of each of the first electrode plate and the second electrode plate constantly increases in the direction from the two end portions to the center of the battery core (Lee, [0036]-[0038]), allowing separators to be interposed between the first and second electrode plate to improve safety and operability (Lee, [0036]).
Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Lee in the battery module of Subramanian wherein the battery core comprises an electrode assembly and a package, the electrode assembly is disposed in the package, and the electrode assembly comprises a first electrode plate and a second electrode plate that have opposite polarities, a thickness of each of the first electrode plate and the second electrode plate constantly increases in the direction from the two end portions to the center of the battery core, allowing separators to be interposed between the first and second electrode plate to improve safety and operability.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Subramanian US20160056439A1 (cited in IDS filed 09 December 2021).

Regarding claim 9, Subramanian teaches all of the limitations of claim 1 as set forth above and while Subramanian is not explicit in the teaching of a housing, it would be obvious to one of ordinary skill in the art wherein the battery module further comprises a housing within which the two or more battery units are disposed as Subramanian teaches a vehicle (Subramanian, [0035]-[0043], Fig. 1, electrified vehicle 12) comprising a battery pack (Subramanian, [0040]-[0043], Fig. 1, battery assembly 24) that includes a plurality of battery arrays (Subramanian, [0041]. [0045]) and that various support structures may be mounted so the battery assembly may then be mounted inside a battery pack (Subramanian, [0045]) thereby providing containment and protection of the battery pack. 
Subramanian additionally discloses an exterior surface of the battery unit (Subramanian, [0050], Fig. 2, exterior surface 55) and it would be obvious to one of ordinary skill in the art that the battery units disposed in a housing and the battery units having an exterior surface that a second gap is formed between the battery core in the two or more battery units adjacent to the housing allowing for additional support structures and protection of the battery unit.
Subramanian also teaches the profile of the portion of the housing disposed in the second gap can be used for the profile of the battery cell separator (Subramanian, [0050]-[0051]). 
Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the battery module of Subramanian wherein the battery module further comprises a housing within which the two or more battery units are disposed, a second gap is formed between the battery core in the two or more battery units adjacent to the housing and the housing, in the direction from the two end portions to the center of the battery core, a size of the second gap in the thickness direction constantly decreases, and the cushion pad is disposed in the second gap and is in contact with the end portion(s) of the battery core, separating the case from the cushion pad (making an integral part into two parts, the case and the cushion pad). The courts have held that whether an integral piece or several parts, this is a matter engineering choice, In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965), and that if the prior art structure is capable of performing the intended use, then it meets the claim, see In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Subramanian US20160056439A1 (cited in IDS filed 09 December 2021) in view of Kurita JP2016143515A (cited in the previous office action).

Regarding claim 10. Subramanian further teaches wherein each of the two or more battery units comprises two or more battery cores (Subramanian, [0044], Fig. 2, battery cells 56) but does not explicitly teach a rigid isolation member is disposed between two adjacent battery cores.
Kurita teaches a battery module comprising two or more battery units and the two or more battery units are arranged side by side in a thickness direction, a cushion pad, wherein the cushion pad is provided between the two adjacent battery units, and the cushion pad is disposed in the first gap and is in contact with the end portion (Kurita, [0017]-[0024], Fig. 1, battery unit 2).  Kurita further teaches an isolation member that is rigid (Kurita, [0042]-[0043], Fig. 4, Side wall 19) in order to protect the battery units from stress and deformation (Kurita, [0044]-[0051]).
Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the battery module of Lee with the teaching of Kurita wherein each of the two or more battery units comprises two or more battery cores, and a rigid isolation member is disposed between two adjacent battery cores provided protection of the battery cores from external stress and deformation.



Response to Arguments

Applicant’s arguments, filed 14 June 2022, see p. 8-10, with respect to the 112(b) rejection of claims 1-10 have been fully considered and are persuasive. The 112(b) rejections of claims 1-10 have been withdrawn because they have been overcome by applicant’s amendment.

Applicant’s arguments, filed 14 June 2022, see p. 13, with respect to the double patenting rejection of claims 1-10 have been fully considered and are persuasive. The double patenting rejection of claims 1-10 has been withdrawn because it has been overcome by applicant’s amendment.

Applicant’s arguments with respect to claim(s) 14 June 2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED HANSEN whose telephone number is (571)272-4590. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571)270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JARED HANSEN/Examiner, Art Unit 1728         

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728